Case 4:16-cv-01427 Document 208 Filed on 12/10/18 in TXSD Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS
§
Preston Wood & Associates, LLC
§ ACTION NUMBER:
§ 4:16-cv-01427
versus §
§
Cameron Architects, Inc., et al :
§
ABSTRACT OF JUDGMENT
Date of Judgment Entered: 11/08/2018
Judgment in Favor of: Preston Wood and Associates
Judgment Against: UL, Inc. d/b/a Urban Living d/b/a Urban Project Management ("Urban Living")
Amount of Judgment: $28, 797,539.60
Amount of Costs: $14,641.94
Rate of Interest: %2.67
Amount of Credits Since Judgment: $ 0.00
Amount Due:

 

 

 

The above and foregoing is a correct Abstract of Judgment entered in the United
States District Court, for the Southern District of Texas, in the above captioned case.

BEC 19 2018
DATED:

 

 

O- Houforms:Forms-Web

 
